Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.  Note that, Applicant’s amendment and arguments filed February 12, 2021, have been withdrawn.  
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2020.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 11/13/20 have been withdrawn:
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
The rejection of claims 1-4 and 6-8 under 35 U.S.C. 103 as being unpatentable over Kamei et al (US 10,319,605), has been withdrawn.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Kamei et al (US 10,319,605), further in view of WO2010/136387, has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Quillen et al (US 8,916,338) in view of Tamboli et al (US 8,765,653) or Nishiwaki (US 7,851,426).
Quillen et al teach compositions useful for removing organic substances from substrates, for example, electronic device substrates such as microelectronic wafers, etc.  See Abstract.  In some embodiments, the composition may include a water-soluble polymer such as polyvinyl alcohol, sulfonated polyesters, etc., and mixtures thereof.  See column 19, lines 1-69.  The cleaning compositions can be semi-aqueous, wherein the compositions may include water in amounts from 5 to 80% by weight and the composition may include organic solvent at a weight percent ranging from 0.5 to 99% by weight.  See column 21, lines 1-60.  
Quillen et al do not teach the specific pH of the composition or a composition having the specific pH containing a nonionic water-soluble polymer, an anionic water-soluble polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nishiwaki teaches a cleaning liquid used in cleaning of a substrate for use in semiconductor devices conducted after chemical mechanical polishing in manufacture of semiconductor devices, comprising a polycarboxylic acid, an anionic surfactant, a polymer compound having an acidic group or a side chain, and a low molecular weight polyethylene glycol, at the cleaning liquid having a pH of 5 or less.  See Abstract.  
Tamboli et al teach a method of cleaning to removal residue in semiconductor manufacturing processing, comprising contacting a surface to be cleaned with an aqueous formulation having a polymer.  The composition is a post-CMP formulation.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Quillen et al at a pH of, for example 5 or 6, with a reasonable expectation of success, because Nishiwaki or Tamboli et al teach the formulation of a similar composition at a pH, for example, of 5 or 6 and further, Quillen et al teach that the amounts and types of ingredients added to the composition may be varied within wide ranges.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having the specific pH containing a nonionic water-soluble polymer, an anionic water-soluble polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar properties with respect to other disclosed components, because the broad teachings of Quillen et al in view of Nishiwaki or Tamboli et al suggest a composition having the specific pH containing a nonionic water-soluble polymer, an anionic water-soluble polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Quillen et al (US 8,916,338) in view of Tamboli et al (US 8,765,653) or Nishiwaki (US 7,851,426) as applied to claims 1-4 and 6-8 above, and further in view of WO2010/136387.

‘387 teaches a method for texturing a surface of a semiconductor substrate.  See Abstract.  The composition contains polyvinyl alcohol.  See claim 2.  The degree of hydrolysis of PVA may be from 70% to 100%.  See page 5.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use PVA having a degree of hydrolysis of, for example, 70%, in the compositions taught by Quillen et al, with a reasonable expectation of success, because ‘387 teaches PVA having a degree of hydrolysis of for example, 70%, in a similar composition and further, Quillen et al teach the use of polyvinyl alcohol in general.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Quillen et al in view of Tamboli et al or Nishiwaki, Applicant states that Quillen et al do not teach a composition where the dispersion medium consists essentially of water and in fact, Quillen et al teach that an organic solvent is present in the composition.  In response, note that, Quillen et al clearly teach that the cleaning compositions can be semi-aqueous, wherein the compositions may include water in amounts from 5 to 80% by weight and the composition may include organic solvent at a weight percent ranging from 0.5 to 99% by weight (See column 21, lines 1-60 of Quillen et al), which would clearly suggest compositions “comprising a dispersing medium consisting essentially of water” as recited by the instant claims.  Additionally, the Examiner asserts that PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.  The claim term “consisting essentially of” indicates, for example, that the invention necessarily includes the listed ingredients and is open to unlisted ingredients that do not materially affect the basic and novel properties of the invention.  PPG Industries Inc. v. Guardian Indus. Corp., 156 F.3d 1351, 1354 (Fed. Cir. 1998); see also In re Herz, 537 F.2d 549, 551-52 (CCPA 1976).  Applicant has the burden of showing that the ingredients not specifically claimed, but taught in the applied prior art, would materially affect the basic and novel characteristics of the claimed invention.  In re De Lajarte, 337 F.2d 870, 874 (CCPA 1964).  The ingredients that are not detrimental to the desired properties of a claimed composition are not construed as materially affecting the basic and novel characteristics of a claimed invention.  In re Herz, 537 F.2d at 551-52. 
Additionally, the Examiner asserts that Tamboli et al and Nishiwaki are analogous prior art relative to the claimed invention and Quillen et al and that one of ordinary skill in the art clearly would have looked to the teachings of Tamboli et al or Nishiwaki to cure the deficiencies of Quillen et al.  Tamboli et al or Nishiwaki are secondary references relied upon for their teaching of the specific pH of the 
With respect to the rejection of instant claim 5 using Quillen et al in view of Nishiwaki or Tamboli et al, further in view of WO2010/136387, Applicant states that the teachings of Quillen et al in view of Nishiwaki or Tamboli et al are not sufficient to suggest the claimed invention and that the teachings of ‘387 are not sufficient to remedy the deficiencies of Quillen et al in view of Nishiwaki or Tamboli et al.  In response, note that, the Examiner asserts that the teachings of Quillen et al in view of Nishiwaki or Tamboli et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that ‘387 is analogous prior art relative to the claimed invention and Quillen et al and that one of ordinary skill in the art clearly would have looked to the teachings of ‘387 to cure the deficiencies of Quillen et al in view of Nishiwaki or Tamboli et al with respect to instant claim 5.  ‘387 is a secondary reference relied upon for its teaching of the degree of hydrolysis (i.e., saponification) of PVA as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use PVA having a degree of hydrolysis of, for example, 70%, in the compositions taught by Quillen et al, with a reasonable 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/April 29, 2021